Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to remarks filed on 5/14/2021.
Claims 1-5, 8-9, 11-18 & 20-24  have been examined and are pending with this action.   

Response to Arguments
Applicant’s arguments filed in the amendment filed 5/14/2021, have been fully considered but are not persuasive. The reasons set forth below.

Applicant:
Applicant cites that migrating, by the network device, the requested service data to the second application server is not disclosed by the cited provided arts.
Examiner:
Examiner cites that Riedl discloses retrieving, from an Internet of Things (IoT) device, IoT data associated with the IoT device  (Riedl: [0207 & Fig 1]: “To retrieve data from the IoT device 101, the BT communication module 1903 may transmit a GET command”), the IoT data representing a physical environment  (Riedl: [0046 & Fig 1B]: “FIG. 1B illustrates additional connection options for a plurality of IoT hubs 110-111, 190 In this embodiment a single user may have multiple hubs 110-111 installed Riedl discloses the a system for generating an interactive preview for an IoT devices and in [0207] retrieval of data from the IoT device 101 is disclosed as cited above.  
The physical environment as claimed in the limitation is discloses in Fig 1 B and the details of it.  Applicant makes an argument that Figure 1 B is a, “single premises”.  Examiner does not think that it is 

Applicant:
Applicant cites that migrating, by the network device, the requested service data to the second application server is not disclosed by the cited provided arts.
Examiner:
Examiner cites that Lee discloses associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment  (Lee: [0058 & 0060 & claim 8]: “The virtual rendering engine 205 receives Web-based content (e.g., audio, video, graphics) from the networking layer 209, and analyzes (or interprets) the content and related formatting information using the programming language interpreter 211, which parses and executes programming language code & In one embodiment, the render tree is comprised of one or more nodes (or render blocks), each node representing an element, an attribute (e.g., a visual attribute such as color or dimensions), or some other object associated with the represented content.   & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).
Lee discloses the parsing of the content  in numerous occasions and the associate of data is disclosed as well in 0060 as it recites that in one embodiment the objects are associated with the represented content and that content is being interpreted as parsed content,.  
The physical environment as claimed in the limitation is discloses in Fig 1 B and the details of it.  Applicant makes an argument that Figure 1 B is a, “single premises”.  Examiner does not think that it is persuasive as it discloses an environment with physical entities which makes it a physical environment.  The term, “physical environment” is a broad term.  
Other arguments were made based on this argument and hence are non-persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riedl et al (US Pub # 2017/0351504) in view of Caballero et al (US Pub # 2016/0203090) and in further view of Lee et al (US Pub # 2017/0091160).

	As per claim 1, Riedl discloses a one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”),to perform acts comprising: 
	retrieving, from an Internet of Things (IoT) device, IoT data associated with the IoT device  (Riedl: [0207 & Fig 1]: “To retrieve data from the IoT device 101, the BT communication module 1903 may transmit a GET command”), the IoT data representing a physical environment  (Riedl: [0046 & Fig 1B]: “FIG. 1B illustrates additional connection options for a plurality of IoT hubs 110-111, 190 In this embodiment a single user may have multiple hubs 110-111 installed onsite at a single user premises 180 (e.g., the user's home or business).”);
	parsing the retrieved IoT data associated with the IoT device according to the format defined to the selected adapter interface (Riedl: [0072 & 0046 & 0239]: “The end user may specify the types of electronic (or other) equipment to be controlled via the app or browser executed on the user device 135 and, in response, a remote control code learning module 491 on the IoT hub may retrieve the required IR/RF codes &  IoT hub 110 (adapter interface) which is itself communicatively coupled to an IoT service 120 over the Internet 220 includes database 122 for' data collected from each user's IoT devices; a development database Is loaded and continually updated with data related to different IoT device configurations (formats)”);
retrieving, from an additional IoT device, additional IoT data associated with the additional IoT device (Riedl: [0207 & Fig 1]: “To retrieve data from the IoT device 101, the BT communication module 1903 may transmit a GET command”),  the additional IoT data representing the physical environment (Riedl: [0046 & Fig 1B]: “FIG. 1B illustrates additional connection options for a plurality of IoT hubs 110-111, 190 In this embodiment a single user may have multiple hubs 110-111 installed onsite at a single user premises 180 (e.g., the user's home or business).”); 
parsing the additional IoT data associated with the additional IoT device according to the format defined to the selected adapter interface (Riedl: [0072 & 0046 & 0239]: “The end user may specify the types of electronic (or other) equipment to be controlled via the app or browser executed on the user device 135 and, in response, a remote control code learning module 491 on the IoT hub may retrieve the required IR/RF codes &  IoT hub 110 (adapter interface) which is itself communicatively coupled to an IoT service 120 over the Internet 220 includes database 122 for' data collected from each user's IoT devices; a development database Is loaded and continually updated with data related to different IoT device configurations (formats)”);


	Riedl does not explicitly teach selecting, from an automated adapter matrix, an adapter interface based at least on filter logic associated with a format defined to the selected adapter interface and associating the parsed IoT data to virtual content in a virtual environment that represents the  and presenting the virtual content associated with the parsed IoT data in the virtual environment.
	Caballero however disclose selecting, from an automated adapter matrix, an adapter interface based at least on filter logic associated with a format defined to the selected adapter interface (Caballero: [0024-0025, 0032 & 0037]: “filter program code 230 can use filter logic rules 234 defining filtering rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided by a single configuration setting in the application which enables the selection of an interface from a list of interfaces (automated adapter matrix) presented by the operating system to the application; remote computer observer may be connected to the user's computer through the Internet (IoT)”).
selecting, from an automated adapter matrix, an adapter interface based at least on filter logic associated with a format defined to the selected adapter interface (Caballero: [0024-0025, 0032 & 0037]: “filter program code 230 can use filter logic rules 234 defining filtering rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided by a single configuration setting in the application which enables the selection of an interface from a list of interfaces (automated adapter matrix) presented by the operating system to the application; remote computer observer may be connected to the user's computer through the Internet (IoT)”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 
	Modified Riedl does not explicitly teach associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment and presenting the virtual content associated with the parsed IoT data in the virtual environment.
	Lee however discloses associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment  (Lee: [0058 & 0060 & claim 8]: “The virtual rendering engine 205 receives Web-based content (e.g., audio, video, graphics) from the networking layer 209, and analyzes (or interprets) the content and related formatting information using the programming language interpreter 211, which parses and executes programming language code & In one embodiment, the render tree is comprised of one or more nodes (or render blocks), each node representing an element, an attribute (e.g., a visual attribute such as color or dimensions), or some other object associated with the represented content.   & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).
 and
 presenting the virtual content associated with the parsed IoT data in the virtual environment  (Lee: [0054 & claim 8]: “displaying Web-based content according to an embodiment of the present invention. As shown, the system 200 includes a virtual web device 202 and a remote rendering device 206. The virtual web device 202 has several subsystems, including a user interface 201, a browser engine 203, a virtual rendering engine 205, & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).
associating the additional IoT data to additional virtual content in the virtual environment (Lee: [0058 & claim 8]: “The virtual rendering engine 205 receives Web-based content (e.g., audio, video, graphics) from the networking layer 209, and analyzes (or interprets) the content and related formatting information using the programming language interpreter 211, which parses and executes programming language code & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”); and 
presenting the additional virtual content associated with the additional IoT data in the virtual environment (Lee: [0054 & claim 8]: “displaying Web-based content according to an embodiment of the present invention. As shown, the system 200 includes a virtual web device 202 and a remote rendering device 206. The virtual web device 202 has several subsystems, including a user interface 201, a browser engine 203, a virtual rendering engine 205, & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Riedl in view of Lee to figure out associating of the parsed IoT data to virtual content in a virtual environment.  One would be motivated to do so because this technique advantageously allows for processing and displaying Web-based content (e.g., in cloud computing and WoT applications). (Lee: [0053]). 

	As per claim 2, Riedl-Lee discloses the one or more non-transitory computer-readable media of claim 1 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”):  
Modified Riedl does not explicitly teach wherein the filter logic is based at least on a network endpoint stored in the automated adapter matrix, the network endpoint associated with the IoT device
Caballero however discloses wherein the filter logic is based at least on a network endpoint stored in the automated adapter matrix, the network endpoint associated with the IoT device (Caballero: [0024-0025, 0032 & 0037]: “filter program code 230 can use filter logic rules 234 defining filtering rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided by a single configuration setting in the application which enables the selection of an interface from a list of interfaces (automated adapter matrix) presented by the operating system to the application; remote computer observer may be connected to the user's computer through the Internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 

	As per claim 3, Riedl-Lee discloses the one or more non-transitory computer-readable media of claim 1 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”) the acts further comprising:
Modified Riedl does not explicitly teach selecting a default adapter interface associated with a default format defined to the default adapter interface; and parsing the retrieved IoT data associated with the IoT device according to the default format defined to the default adapter interface
Caballero however disclose selecting a default adapter interface associated with a default format defined to the default adapter interface (Caballero: [0023]: “an installation tool can allow a user to preselect what the desired virtual interface (port) numbers”); and
parsing the retrieved IoT data associated with the IoT device according to the default format defined to the default adapter interface (Caballero: [0023, 0032 & 0037]: “preselect what the desired virtual interface (port) numbers should be; defining filtering rules for filtering beta received from a peripheral device to an appropriate application to which the data directed; remote computer or server may be connected to the user's computer through the internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 

	As per claim 4, Riedl-Lee discloses the one or more non-transitory computer-readable media of claim 1 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”) the acts further comprising:

Modified Riedl does not explicitly teach receiving a user input comprising instructions to select an additional adapter interface associated with an additional format defined to the additional adapter interface; and parsing the retrieved IoT data associated with the IoT device according to the additional format defined to the additional adapter interface. 
Caballero however disclose receiving a user input comprising instructions to select an additional adapter interface associated with an additional format defined to the additional adapter interface (Caballero: [0020, 0023 & 0044]: “filtering program code 230 could expose any desirable number of virtual interfaces depending on the particular scenario, for instance the number of applications on the host that will communicate with the peripheral device; by exposing virtual interfaces 232 a, 232 b to operating system 218, operating system 218 can then make these interfaces available to applications executing on operating system 218; this allows each application to be configured to use a respective one of the virtual interfaces 232 a, 232 b to send and receive data communication; an installation tool can allow a user to preselect what the desired virtual interface (port) numbers 
 &  Input/Output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, DASD, tape, CDs, DVDs, thumb drives and other memory media, etc.) can be coupled to the system either directly or through intervening I/O controllers.”);and 
parsing the retrieved IoT data associated with the IoT device according to the additional format defined to the additional adapter interface (Caballero: [0024, 0032 & claim 20]: “filtering, rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided; filter logic rules describe a format of incoming data from the at least one device to distinguish between data intended for different applications of the first application and the second application”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 

	As per claim 5, Riedl-Lee- Caballero discloses the one or more non-transitory computer-readable media of claim 4, the acts further comprising: storing the user input comprising instructions to select the additional adapter interface in the automated adapter matrix (Riedl: [0041 & Fig 1]: “IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 (adapter) which is itself communicatively coupled to an IoT service 120 over the Internet 220 & the database 122 may be continually updated to store the data collected by the IoT devices 101-105. The data stored in the database 122 may then be made accessible to the end user via the IoT app or browser installed on the user's device 135 (or via a desktop or other client computer system) and to web clients (e.g., such as websites 130 subscribing to the IoT service 120).”);
 and updating the automated adapter matrix based at least on the user input (Riedl: [0041 & Fig 1]: “IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 (adapter) which is itself communicatively coupled to an IoT service 120 over the Internet 220 & the database 122 may be continually updated to store the data collected by the IoT devices 101-105 & the IoT hub 110 manages a continuous bi-directional stream of data between the IoT devices 101-105 and the IoT service 120. In circumstances where updates to/from the IoT devices 101-105 are performed in real time”).
	
	As per claim 8, Riedl discloses a computer-implemented method (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”), comprising: 
retrieving, from an Internet of Things (IoT) device, IoT data associated with the IoT device  (Riedl: [0207 & Fig 1]: “To retrieve data from the IoT device 101, the BT communication module 1903 may transmit a GET command”), the IoT data representing a physical environment  (Riedl: [0046 & Fig 1B]: “FIG. 1B illustrates additional connection options for a plurality of IoT hubs 110-111, 190 In this embodiment a single user may have multiple hubs 110-111 installed onsite at a single user premises 180 (e.g., the user's home or business).”);
parsing the retrieved IoT data associated with the IoT device according to the format defined to the selected adapter interface (Riedl: [0072 & 0046 & 0239]: “The end user may specify the types of electronic (or other) equipment to be controlled via the app or browser executed on the user device 135 and, in response, a remote control code learning module 491 on the IoT hub may retrieve the required IR/RF codes &  IoT hub 110 (adapter interface) which is itself communicatively coupled to an IoT service 120 over the Internet 220 includes database 122 for' data collected from each user's IoT devices; a development database Is loaded and continually updated with data related to different IoT device configurations (formats)”);
	Riedl does not explicitly teach receiving, from an automated adapter matrix, an adapter  and presenting the virtual content associated with the parsed IoT data in the virtual environment.

	Caballero however disclose receiving, from an automated adapter matrix, an adapter interface based at least on filter logic associated with a format defined to the selected adapter interface (Caballero: [0024-0025, 0032 & 0037]: “filter program code 230 can use filter logic rules 234 defining filtering rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided by a single configuration setting in the application which enables the selection of an interface from a list of interfaces (automated adapter matrix) presented by the operating system to the application; remote computer observer may be connected to the user's computer through the Internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 
	Modified Riedl does not explicitly teach associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment and presenting the virtual content associated with the parsed IoT data in the virtual environment.
	Lee however discloses associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment (Lee: [0058 & 0060 & claim 8]: “The virtual rendering engine 205 receives Web-based content (e.g., audio, video, graphics) from the networking layer 209, and analyzes (or interprets) the content and related formatting information using the programming language interpreter 211, which parses and executes programming language code & In one embodiment, the render tree is comprised of one or more nodes (or render blocks), each node representing an element, an attribute (e.g., a visual attribute such as color or dimensions), or some other object associated with the represented content.   & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).
 and
 presenting the virtual content associated with the parsed IoT data in the virtual environment  (Lee: [0054 & claim 8]: “displaying Web-based content according to an embodiment of the present invention. As shown, the system 200 includes a virtual web device 202 and a remote rendering device 206. The virtual web device 202 has several subsystems, including a user interface 201, a browser engine 203, a virtual rendering engine 205, & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Riedl in view of Lee to figure out associating of the parsed IoT data to virtual content in a virtual environment.  One would be motivated to do so because this technique advantageously allows for processing and displaying Web-based content (e.g., in cloud computing and WoT applications). (Lee: [0053]). 

As per claim 9, Riedl-Lee- Caballero discloses the computer-implemented method of claim 8, further comprising: 
storing the user input comprising instructions to select the adapter interface in an automated adapter matrix (Riedl: [0041 & Fig 1]: “IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 (adapter) which is itself communicatively coupled to an IoT service 120 over the Internet 220 & the database 122 may be continually updated to store the data collected by the IoT devices 101-105. The data stored in the database 122 may then be made accessible to the end user via the IoT app or browser installed on the user's device 135 (or via a desktop or other client computer system) and to web clients (e.g., such as websites 130 subscribing to the IoT service 120).”); and 
updating the automated adapter matrix based at least on the user input (Riedl: [0041 & Fig 1]: “IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 (adapter) which is itself communicatively coupled to an IoT service 120 over the Internet 220 & the database 122 may be continually updated to store the data collected by the IoT devices 101-105 & the IoT hub 110 manages a continuous bi-directional stream of data between the IoT devices 101-105 and the IoT service 120. In circumstances where updates to/from the IoT devices 101-105 are performed in real time”).


	As per claim 12, Riedl-Lee- Caballero discloses the computer-implemented method of claim 11, wherein the network endpoint is associated with one or more IoT devices (Riedl: [0041, 0047-0048 & Fig 1A – 1B]: “a plurality of IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 which is itself communicatively coupled to an IoT service 120 over the Internet 220. Each of the IoT devices 101-105 may initially be paired to the IoT hub 110 & the IoT service 120 will logically associate the hubs with the user and combine all of the attached IoT devices 101-105 under a single comprehensive user interface, accessible via a user device with the installed app 135 (and/or a browser-based interface & the master IoT hub 110 and one or more slave IoT hubs 111 may connect over a local network which may be a WiFi network 116”).

	As per claim 13, Riedl-Lee discloses computer-implemented method of claim 8 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor” further comprising:
Modified Riedl does not explicitly teach selecting a default adapter interface associated with a default format defined to the default adapter interface; and parsing the retrieved IoT data associated with the IoT device according to the default format defined to the default adapter interface
Caballero however disclose selecting a default adapter interface associated with a default format defined to the default adapter interface (Caballero: [0023]: “an installation tool can allow a user to preselect what the desired virtual interface (port) numbers”); and
parsing the retrieved IoT data associated with the IoT device according to the default format defined to the default adapter interface (Caballero: [0023, 0032 & 0037]: “preselect what the desired virtual interface (port) numbers should be; defining filtering rules for filtering beta received from a peripheral device to an appropriate application to which the data directed; remote computer or server may be connected to the user's computer through the internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 
	As per claim 14, Riedl-Lee- Caballero discloses the computer-implemented method of claim 8 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”), further comprising:

Modified Riedl does not explicitly teach selecting at least one user device on which the virtual content is presented.
Caballero however disclose selecting at least one user device on which the virtual content is presented (Caballero: [0024-0025, 0032]: “the applications need only be configured to use the appropriate virtual interface dedicated to data communication for that particular application, rather than to use the physical interface & configuration setting in the application which enables the selection of an interface from a list of interfaces presented by the operating system to the application.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 

As per claim 15, Riedl discloses a system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”):  
	retrieve, from an Internet of Things (IoT) device, IoT data associated with the IoT device (Riedl: [0207 & Fig 1]: “To retrieve data from the IoT device 101, the BT communication module 1903 may transmit a GET command”), the IoT data representing a physical environment  (Riedl: [0046 & Fig 1B]: “FIG. 1B illustrates additional connection options for a plurality of IoT hubs 110-111, 190 In this embodiment a single user may have multiple hubs 110-111 installed onsite at a single user premises 180 (e.g., the user's home or business).”);
		parse the retrieved IoT data associated with the IoT device according to the format defined to the selected adapter interface (Riedl: [0072 & 0046 & 0239]: “The end user may specify the types of electronic (or other) equipment to be controlled via the app or browser executed on the user device 135 and, in response, a remote control code learning module 491 on the IoT hub may retrieve the required IR/RF codes &  IoT hub 110 (adapter interface) which is itself communicatively coupled to an IoT service 120 over the Internet 220 includes database 122 for' data collected from each user's IoT devices; a development database Is loaded and continually updated with data related to different IoT device configurations (formats)”);
	Riedl does not explicitly teach select, from an automated adapter matrix, an adapter interface based at least on filter logic associated with a format defined to the selected adapter interface and associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment and presenting the virtual content associated with the parsed IoT data in the virtual environment.
	Caballero however disclose select, from an automated adapter matrix, an adapter interface based at least on filter logic associated with a format defined to the selected adapter interface (Caballero: [0024-0025, 0032 & 0037]: “filter program code 230 can use filter logic rules 234 defining filtering rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided by a single configuration setting in the application which enables the selection of an interface from a list of interfaces (automated adapter matrix) presented by the operating system to the application; remote computer observer may be connected to the user's computer through the Internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 
	Modified Riedl does not explicitly teach associating the parsed IoT data to virtual content in a virtual environment that represents the physical environment and presenting the virtual content associated with the parsed IoT data in the virtual environment.
	Lee however discloses associate the parsed IoT data to virtual content in a virtual environment that represents the physical environment (Lee: [0058 & 0060 & claim 8]: “The virtual rendering engine 205 receives Web-based content (e.g., audio, video, graphics) from the networking layer 209, and analyzes (or interprets) the content and related formatting information using the programming language interpreter 211, which parses and executes programming language code & In one embodiment, the render tree is comprised of one or more nodes (or render blocks), each node representing an element, an attribute (e.g., a visual attribute such as color or dimensions), or some other object associated with the represented content.   & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).
 and
 present the virtual content associated with the parsed IoT data in the virtual environment  (Lee: [0054 & claim 8]: “displaying Web-based content according to an embodiment of the present invention. As shown, the system 200 includes a virtual web device 202 and a remote rendering device 206. The virtual web device 202 has several subsystems, including a user interface 201, a browser engine 203, a virtual rendering engine 205, & Web-based content comprises Web of Things (WoT) data generated by a remote WoT device”).

Riedl in view of Lee to figure out associating of the parsed IoT data to virtual content in a virtual environment.  One would be motivated to do so because this technique advantageously allows for processing and displaying Web-based content (e.g., in cloud computing and WoT applications). (Lee: [0053]). 

	As per claim 16, Riedl-Lee discloses the system of claim 15 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”):  
Modified Riedl does not explicitly teach wherein the filter logic is based at least on a network endpoint stored in the automated adapter matrix, the network endpoint associated with the additional IoT device Caballero however discloses wherein the filter logic is based at least on a network endpoint stored in the automated adapter matrix, the network endpoint associated with the IoT device  (Caballero: [0024-0025, 0032 & 0037]: “filter program code 230 can use filter logic rules 234 defining filtering rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided by a single configuration setting in the application which enables the selection of an interface from a list of interfaces (automated adapter matrix) presented by the operating system to the application; remote computer observer may be connected to the user's computer through the Internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 

	As per claim 17, Riedl-Lee discloses the system of claim 15 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor” wherein the one or more processors are further configured to: 
Modified Riedl does not explicitly teach select a default adapter interface associated with a default format defined to the default adapter interface; and parse the retrieved IoT data associated with the IoT device according to the default format defined to the default adapter interface.
Caballero however disclose select a default adapter interface associated with a default format defined to the default adapter interface (Caballero: [0023]: “an installation tool can allow a user to preselect what the desired virtual interface (port) numbers”); and
parse the retrieved IoT data associated with the IoT device according to the default format defined to the default adapter interface (Caballero: [0023, 0032 & 0037]: “preselect what the desired virtual interface (port) numbers should be; defining filtering rules for filtering beta received from a peripheral device to an appropriate application to which the data directed; remote computer or server may be connected to the user's computer through the internet (IoT)”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 
	As per claim 18, Riedl-Lee discloses the system of claim 16 (Riedl: [0278 & Fig 1]: “The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor”) wherein the one or more processors are further configured to:

Modified Riedl does not explicitly teach receive a user input comprising instructions to select an additional adapter interface associated with an additional format defined to the additional adapter interface; and parse the retrieved IoT data associated with the IoT device according to the additional format defined to the additional adapter interface.
Caballero however disclose receive a user input comprising instructions to select an additional adapter interface associated with an additional format defined to the additional adapter interface (Caballero: [0020, 0023 & 0044]: “filtering program code 230 could expose any desirable number of virtual interfaces depending on the particular scenario, for instance the number of applications on the host that will communicate with the peripheral device; by exposing virtual interfaces 232 a, 232 b to operating system 218, operating system 218 can then make these interfaces available to applications executing on operating system 218; this allows each application to be configured to use a respective one of the virtual interfaces 232 a, 232 b to send and receive data communication; an installation tool can allow a user to preselect what the desired virtual interface (port) numbers 
 &  Input/Output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, DASD, tape, CDs, DVDs, thumb drives and other memory media, etc.) can be coupled to the system either directly or through intervening I/O controllers.”);and 
parse the retrieved IoT data associated with the IoT device according to the additional format defined to the additional adapter interface. (Caballero: [0024, 0032 & claim 20]: “filtering, rules for filtering data received from a peripheral device to an appropriate application to which the data directed; the appropriate interface for the application to use is provided; filter logic rules describe a format of incoming data from the at least one device to distinguish between data intended for different applications of the first application and the second application”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Riedl in view of Caballero to figure out adapter interface based at least on filter logic associated with a format.  One would be motivated to do so because this technique advantageously enables it to properly filter data communications to the appropriate destination (Caballero [0025]). 
Claims 22-24 are rejected based on rationale provided for independent claims.
 
					Allowable Subject Matter
Claim 21, 11 and 20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.            

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449                

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449